PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,871,874
Issue Date: December 22, 2020
Application No. 16/406,908
Filed: May 08, 2019
For: System and Methods for Device Interaction Using a Pointing Device and Attention Sensing Device
:
:
:
:	NOTICE
:
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 25, 2022. 

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Rajiv P. Patel appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;



	(C)     The deficiency owed amount (for each fee erroneously paid); and

(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.

The instant request does not fully comply with the itemization requirements of (A), (B), (C) and (D) as listed above.  Applicant has failed to supply each particular type of fee that was erroneously paid as a small entity (e.g., basic filing fee, search fee, etc.), along with the current fee amounts for a non-small entity, the small entity fees actually paid and when, the deficiency owed amount for each fee erroneously paid and the total deficiency payment owed. 

Applicant should note the basic filing fee, search fee, examination fee, surcharge fee, each independent claim in excess of three (3) and the issue fee were listed in the previous request filed September 3, 2021. However, applicant has failed to provide these fees in the current renewed request. Thus, a renewed request under 37 CFR 1.28(c) should be filed to contain a proper itemization of all the fees erroneously paid as a small entity in compliance with 37 CFR 1.28(c).

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By fax:		             (571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 





/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).